Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 5-7, 10-12, 15-17, and 20 are all the claims pending in the application. 
Claims 1 and 11 are amended.
Claims 1, 2, 5-7, 10-12, 15-17, and 20 are rejected.
The following is a Final Office Action in response to amendments and remarks filed August 27, 2021.

Response to Arguments
Regarding the 101 rejections, the rejections are maintained.  Applicant asserts the rejections should be withdrawn because providing recommendations on a first use solves the "cold start" problem and results in an improvement.  Examiner respectfully does not find this assertion persuasive because a bare assertion of an improvement without the detail necessary to be apparent is not sufficient to show an improvement, see pg. MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)).  That is, it is not clear how the claimed process reflects an improvement over any other system (i.e. it is not clear how the claimed process reflects an improvement over any other tutorial or user manual).  Further, the claims' recitation that the user is a first time user of an application does not integrate the abstract idea into a practical application because it is only a general link to a field of use or technological environment.  Please see below for the complete rejection of the claims as amended.

Regarding the 103 rejections, the rejections are withdrawn in light of the amendments to the claims.  Please see below for the complete rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5-7, 10-12, 15-17, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, claims 1 and 11 are rejected as indefinite because the claims recite (emphasized) "…wherein, in response to one of the at least one software applications being a newly installed application, the data vector that was output from the collaborative filtering also includes personalized recommendations for the newly installed application at a first use of the newly installed application…"  The term “newly” is a relative term which renders the claim indefinite. The term “newly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Claims 2, 5-7, 10, 12, 15-17, and 20 do not clarify this issue and as such are rejected due to their dependencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-7, 10-12, 15-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims: it is determined that claims 1, 2, 5-7, and 10 are directed to a machine; and claims 11, 12, and 15-17, and 20 are directed to a process.  Therefore, we proceed to Step 2.
Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claims 1 and 11 recite an abstract idea.  The limitations of "generate, using a collaborative filtering circuit adapted to a collaborative filtering algorithm, recommendation data based on a collaborative filtering of the rating data vector and the other rating data vectors, wherein the 
Additionally and alternatively, the above quoted limitations recite an abstract idea because filtering content (i.e. collaborative filtering) is managing personal behavior, see MPEP 2106.04(a)(2).II (discussing BASCOM).  Claims that recite managing personal behavior fall within the "Certain Methods of Organizing Human Activity" grouping of Abstract ideas.  Accordingly, claims 1 and 11 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Claims 1 and 11 recite the additional elements - circuitry configured to obtain rating data from at least one software application running on the apparatus, wherein the rating data is based on user behavior of a user using the at least one software application, generate a rating data vector using a rating data circuit configured to generate the rating data vector based on concatenation of the obtained rating data, wherein the rating data vector includes ratings from the at least one software application, collect other rating data vectors from at least one other apparatus, wherein the other rating data vectors are collected via an interface configured for collecting rating data from software applications running on at least one other apparatus, wherein the collaborative filtering outputs a data vector that includes recommendations for each corresponding item in each rating data vector that has been input into the collaborative filtering, provide the data vector that was output from the collaborative filtering, wherein the data vector that was output from the collaborative filtering includes rating data for each of the at least one software applications, wherein a cross-application recommendation is established with no end user identifications (ID) being linked to the rating data across software applications based on implicitly linking end users across software applications by concatenating the rating data from all software applications on a same user device before feeding a resulting collection of user ratings information into the collaborative filtering, wherein, in response to one of the at least one software applications being a newly installed application, the data vector that was output from the collaborative filtering also includes personalized recommendations for the newly installed application at a first use of the newly installed application, display the recommendation, and delete the rating data after the collaborative filtering.  
The additional elements of circuitry, a software application, a rating data circuit, a collaborative filtering circuit, and an interface configured for collecting rating data from software applications running on at least one other apparatus are recited at a high-level of generality (i.e. as generic processors, software and a user interface) such that they amount to no more than mere instructions to apply the 
The limitations of obtaining rating data, wherein the rating data is based on user behavior of a user using the at least one software application, generating a rating data vector based on concatenation of the obtained rating data, and collecting other rating data other rating data vectors from at least one other apparatus do not integrate the abstract idea into a practical application because the additional elements are mere data gathering or selecting a particular data source to be manipulated, see MPEP 2106.05(g) (discussing CyberSource v. Retail Decisions, Inc. and Electric Power Group, LLC v. Alstom S.A.).  Similarly the additional elements of provide the data vector that was output from the collaborative filtering, wherein the data vector that was output from the collaborative filtering includes rating data for each of the at least one software applications, wherein a cross-application recommendation is established without an explicit linking of users or user identifications (ID) across software applications based on implicitly linking end users across software applications by concatenating the rating data from all software applications on a same user device before feeding a resulting collection of user ratings information into the collaborative filtering, and displaying the recommendation do not integrate the abstract idea because the additional elements are only selecting a particular data source to be manipulated (i.e. selecting data to be analyzed that does not include the user IDs and displaying the results of an analysis) see MPEP 2106.05(g).  Mere data gathering and selecting a particular data source to be manipulated are insignificant extra-solution activity and do not integrate the abstract idea into a practical application. 
The additional elements of wherein, in response to one of the at least one software applications being a newly installed application, the data vector that was output from the collaborative filtering also 

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The data being gathered and analyzed is only insignificant, extra-solution activity because gathering data from multiple user devices is generally how collaborative filtering recommendations are generated.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components, insignificant extra-solution activity, and a general link to a field of use.  Mere instructions to apply an exception using generic computer components, insignificant extra-solution activity, and a general link to a field of use cannot provide an inventive concept.  The independent claims are not patent eligible.

Dependent Claims
Regarding claims 2 and 12, claims 2 and 12 are directed to the same abstract idea as claims 1 and 11 because a person can manually create vectors.
Regarding claims 5 and 15, claims 5 and 15 are directed to the same abstract idea as claims 1 and 11 because a person can manually perform collaborative filtering to generate a data vector that includes a recommendation.  
Regarding claims 6, 7, 16, and 17, the additional elements of claims 6, 7, 16, and 17 do not integrate the abstract idea into a practical application because collecting the rating data from multiple applications or from an application on another apparatus is only a general link to a field of use or technological environment (e.g. broadly invokes a computing environment), see MPEP 2106.05(h).  
Regarding claims 10 and 20, claims 10 and 20 are directed to the same abstract idea as claims 1 and 11 because a person can manually provide a recommendation based on rating data.  The additional elements of applications running on apparatuses does not integrate the abstract idea into a practical application because the applications running on apparatuses are recited at a high-level of generality (i.e., as generic software) such that they amount to no more than mere instructions to apply the exception using generic computer components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 10-12, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak et al, US Pub. No. 2013/0151540, herein referred to as “Pathak” in view of Pugsley et al, US Pub. No. 2011/0134738, herein referred to as “Pugsley”, further in view of Rjeili et al, US Pub. No. 2014/0344446, herein referred to as "Rjeili".
Regarding claim 1, Pathak teaches:
circuitry configured to obtain rating data from at least one software application running on the apparatus (obtains user-selected ratings, ¶[0052]; see also ¶[0008] summarizing the system),
wherein the rating data is based on user behavior of a user using the at least one software application (receives ratings from user, ¶[0035]; see also ¶[0005] discussing users ratings movies in Netflix),  
generate a rating data vector using a rating data circuit configured to generate the rating data vector based on concatenation of the obtained rating data (ratings vectors includes ratings from user for a plurality of items, ¶¶[0036]-[0037]; see also ¶[0008] summarizing the system), 
wherein the rating data vector includes ratings from the at least one software application (receives ratings from user, ¶[0035]; see also ¶[0005] discussing users ratings movies in Netflix),
collect other rating data vectors from at least one other apparatus (collects rating data from multiple user devices, ¶¶[0035], [0037] and Fig. 1), 
wherein the other rating data vectors are collected via an interface configured for collecting rating data from software applications running on at least one other apparatus (computing devices receive user ratings from users, ¶[0035]), 
generate, using a collaborative filtering circuit adapted to a collaborative filtering algorithm, recommendation data based on a collaborative filtering of the rating data vector and the other rating data vectors (uses collaborative filtering to predict ratings, ¶[0069], and uses predicted ratings to generate recommendation, [0083] by performing collaborative filtering on ratings vectors from a plurality of other users that belong to the same ratings group, e.g. Abstract and ¶[0084]), 

provide the data vector that was output from the collaborative filtering, wherein the data vector that was output from the collaborative filtering includes rating data for each of the at least one software applications (provides predicted ratings for the items, ¶¶[0044], [0069], [0083]), 
generate a recommendation for the user for each of the at least one software applications based on recommendation data extracted from the data vector that was output from the collaborative filtering (uses predicted ratings to generate recommendations, ¶[0083]), 
wherein a cross-application recommendation is established with no end user identifications (IDs) being linked to the rating data across software applications (generates noisy ratings vector to protect user's privacy, e.g. ¶[0064], generates recommendations using group identifiers, ¶¶[0056], [0063]; see also ¶[0050] noting the client device does not send the raw rating information, which protects privacy)
based on implicitly linking end users across software applications (generates recommendations using group identifiers, ¶¶[0056], [0063])
by concatenating the rating data from all software applications on a same user device before feeding a resulting collection of user ratings information into the collaborative filtering (ratings vectors includes ratings from user for a plurality of items, ¶¶[0036]-[0037]; see also ¶[0008] summarizing the system), 
display the recommendation (display device, ¶[0090] and Fig. 9; see also ¶[0005] noting system provides recommendation to users).
However, Pathak does not teach but Pugsley does teach:
delete the rating data after the collaborative filtering (deletes data when receiving a transmission, ¶[0034] and Fig. 3).
  That is, Pathak teaches sending recommendations from a server after performing collaborative filtering, e.g. ¶[0092] of Pathak, and Pugsley teaches deleting data when receiving a transmission, ¶[0034] and Fig. 3 of Pugsley.  Thus, the combination teaches deleting rating data when receiving a recommendation.
Further, it would have been obvious at the time of filing to combine the collaborative filtering of Pathak with the deletion of data when receiving a transmission, as taught by Pugsley, because Pugsley recommends deleting old data to make space for new data, ¶¶[0001] and [0021] of Pugsley, see also MPEP 2143.I.G.  That is, it would have been obvious to delete the rating data after receiving the recommendation data to make more space available and because the rating data is no longer needed since it has been converted into a vector, see ¶[0052] of Pathak.
However the combination of Pathak and Pugsley does not teach but Rjeili does teach:
wherein, in response to one of the at least one software applications being a newly installed application, the data vector that was output from the collaborative filtering also includes personalized recommendations for the newly installed application at a first use of the newly installed application (displays recommendations during the first time use of the application, ¶[0100]).
Further, it would have been obvious at the time of filing to combine the collaborative filtering and deletion of Pathak and Pugsley with the display of recommendation to a first time user because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized first time users would likely be unfamiliar with the available content and would have been motivated to make suggestions to the user, e.g. as taught by Rjeili, to improve the user experience.
Regarding claim 2, the combination of Pathak, Pugsley, and Rjeili teaches all the limitations of claim 1 and Pathak further teaches:
wherein the circuitry is further configured to generate a rating data vector, based on the obtained rating data (generates noisy ratings vector from user-selected item-ratings, ¶[0052]).
Regarding claim 5, the combination of Pathak, Pugsley, and Rjeili teaches all the limitations of claim 1 and Pathak further teaches:
wherein the collaborative filtering algorithm provides a data vector including the recommendation data (generates standardized vectors which are used to generate a recommendation, ¶[0082]).  
Regarding claim 7, the combination of Pathak, Pugsley, and Rjeili teaches all the limitations of claim 1 and Pathak further teaches:
wherein the circuitry is further configured to collect the rating data from applications running on at least one other apparatus (collects rating data from multiple user devices, ¶[0037]).
Regarding claim 10, the combination of Pathak, Pugsley, and Rjeili teaches all the limitations of claim 1 and Pathak further teaches:
wherein an application running on the apparatus provides a recommendation, based on the rating data from the at least one application running on another apparatus (generates recommendation based on ratings given by other users, ¶[0084]; see also ¶[0006] noting recommendations are based on other users’ ratings).   

Regarding claim 11, Pathak teaches:
obtaining rating data from at least one software application running on the apparatus (obtains user-selected ratings, ¶[0052]; see also ¶[0008] summarizing the system),
wherein the rating data is based on user behavior of a user using the at least one software application (receives ratings from user, ¶[0035]; see also ¶[0005] discussing users ratings movies in Netflix),  

wherein the rating data vector includes ratings from the at least one software application (receives ratings from user, ¶[0035]; see also ¶[0005] discussing users ratings movies in Netflix),
collecting other rating data vectors from at least one other apparatus (collects rating data from multiple user devices, ¶¶[0035], [0037] and Fig. 1), 
wherein the other rating data vectors are collected via an interface configured for collecting rating data from software applications running on at least one other apparatus (computing devices receive user ratings from users, ¶[0035]), 
generating, using a collaborative filtering circuit adapted to a collaborative filtering algorithm, recommendation data based on a collaborative filtering of the rating data vector and the other rating data vectors (uses collaborative filtering to predict ratings, ¶[0069], and uses predicted ratings to generate recommendation, [0083] by performing collaborative filtering on ratings vectors from a plurality of other users that belong to the same ratings group, e.g. Abstract and ¶[0084]), 
wherein the collaborative filtering outputs a data vector that includes recommendations for each corresponding item in each rating data vector that has been input into the collaborative filtering  (provides predicted ratings for the items, ¶¶[0044], [0069], [0083]; see also ¶[0082] discussing generating standardized vectors), 
providing the data vector that was output from the collaborative filtering, wherein the data vector that was output from the collaborative filtering includes rating data for each of the at least one software applications (provides predicted ratings for the items, ¶¶[0044], [0069], [0083]), 

wherein a cross-application recommendation is established with no end user identifications (ID) across software applications being linked to the rating data (generates noisy ratings vector to protect user's privacy, e.g. ¶[0064], generates recommendations using group identifiers, ¶¶[0056], [0063]; see also ¶[0050] noting the client device does not send the raw rating information, which protects privacy)
based on implicitly linking end users across software applications (generates recommendations using group identifiers, ¶¶[0056], [0063])
by concatenating the rating data from all software applications on a same user device before feeding a resulting collection of user ratings information into the collaborative filtering (ratings vectors includes ratings from user for a plurality of items, ¶¶[0036]-[0037]; see also ¶[0008] summarizing the system), 
displaying the recommendation (display device, ¶[0090] and Fig. 9; see also ¶[0005] noting system provides recommendation to users).
However, Pathak does not teach but Pugsley does teach:
deleting the rating data after the collaborative filtering (deletes data when receiving a transmission, ¶[0034] and Fig. 3).
  That is, Pathak teaches sending recommendations from a server after performing collaborative filtering, e.g. ¶[0092] of Pathak, and Pugsley teaches deleting data when receiving a transmission, ¶[0034] and Fig. 3 of Pugsley.  Thus, the combination teaches deleting rating data when receiving a recommendation.
Further, it would have been obvious at the time of filing to combine the collaborative filtering of Pathak with the deletion of data when receiving a transmission, as taught by Pugsley, because Pugsley recommends deleting old data to make space for new data, ¶¶[0001] and [0021] of Pugsley, see also 
However the combination of Pathak and Pugsley does not teach but Rjeili does teach:
wherein, in response to one of the at least one software applications being a newly installed application, the data vector that was output from the collaborative filtering also includes personalized recommendations for the newly installed application at a first use of the newly installed application (displays recommendations during the first time use of the application, ¶[0100]).
Further, it would have been obvious at the time of filing to combine the collaborative filtering and deletion of Pathak and Pugsley with the display of recommendation to a first time user because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized first time users would likely be unfamiliar with the available content and would have been motivated to make suggestions to the user, e.g. as taught by Rjeili, to improve the user experience.
Regarding claim 12, the combination of Pathak, Pugsley, and Rjeili teaches all the limitations of claim 11 and further teaches:
generating a rating data vector, based on the obtained rating data (generates noisy ratings vector from user-selected item-ratings, ¶[0052]).
Regarding claim 15, the combination of Pathak, Pugsley, and Rjeili teaches all the limitations of claim 1 and Pathak further teaches:
wherein the collaborative filtering algorithm provides a data vector including the recommendation data (generates standardized vectors which are used to generate a recommendation, ¶[0082]).  
Regarding claim 17, the combination of Pathak, Pugsley, and Rjeili teaches all the limitations of claim 11 and Pathak further teaches:
collecting the rating data from applications running on at least one other apparatus (collects rating data from multiple user devices, ¶[0037]).
Regarding claim 20, the combination of Pathak, Pugsley, and Rjeili teaches all the limitations of claim 11 and Pathak further teaches:
wherein an application running on the apparatus provides a recommendation, based on the rating data from the at least one application running on another apparatus (generates recommendation based on ratings given by other users, ¶[0084]; see also ¶[0006] noting recommendations are based on other users’ ratings).   

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak, Pugsley, and Rjeili, further in view of Sathish et al, US Pub. No. 2012/0078822, herein referred to as “Sathish”.
Regarding claim 6, the combination of Pathak, Pugsley, and Rjeili teaches all the limitations of claim 1 and does not explicitly teach but Sathish does teach:
wherein the rating data is obtained from multiple applications running on the apparatus (rating information is collected and pooled from various applications, ¶[0019].
Further, it would have been obvious, at the time of filing, to combine the recommendation system of Pathak, Pugsley, and Rjeili with pooling rating information from various applications, as taught by Sathish, because Sathish explicitly suggests it, see MPEP 2143.I.G.  Sathish teaches recommendation systems typically do not make accurate inferences because they have not gathered enough data, ¶[0018], and further teaches this issue can be overcome by collecting data from multiple applications, ¶[0019].  Thus, one of ordinary skill would have been motivated to combine the recommendation 

Regarding claim 16, the combination of Pathak, Pugsley, and Rjeili teaches all the limitations of claim 11 and does not explicitly teach but Sathish does teach:
wherein the rating data is obtained from multiple applications running on the apparatus (rating information is collected and pooled from various applications, ¶[0019].
Further, it would have been obvious, at the time of filing, to combine the recommendation system of Pathak, Pugsley, and Rjeili with pooling rating information from various applications, as taught by Sathish, because Sathish explicitly suggests it, see MPEP 2143.I.G.  Sathish teaches recommendation systems typically do not make accurate inferences because they have not gathered enough data, ¶[0018], and further teaches this issue can be overcome by collecting data from multiple applications, ¶[0019].  Thus, one of ordinary skill would have been motivated to combine the recommendation system of Pathak with pooling rating information from various applications to improve the inference accuracy, as suggested by Sathish.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Croce, Warren "4 Tips for a Great First-Use Experience" UXmatters, May 6, 2013, as archived May 11, 2013, teaches a similar concept of making recommendations to a first time user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629